DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention III, claims 19 – 20; in the reply filed on 02 May 2022 is acknowledged.
Claims 1 – 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Inventions I; claims 1-13, and invention II; claims 14-18), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 May 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
This application is claiming the benefit of prior-filed application No. 15/934,088 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2021 and 04/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tagge et al. (US PGPub. No. 2005/0126437 A1, cited on IDS; Tagge), in view of Li et al. (US PGPub. No. 2016/0376191 A1; Li), as evidenced by Sang et al. (US 2014/0113128 A1) and Bulk Material Density Guide (Hapman.com; NPL1).
Regarding claim 19. Tagge, directed to a composite comprising a calcium sulfate inorganic phase and a substituted starch containing organic phase for use as building material (Tagge at [0006]), which is capable of being use in methods of preparing gypsum board (Tagge at [0017] discloses, “In one wallboard manufacturing process, the starch is added as a dried powder, preferably with the other dry ingredients, prior to mixing with water and wet components,” [analogous to a method of preparing gypsum board]).
	In the embodiments of the first examples (see Tagge at [0047-48]), the composite was formed by pouring the slurry comprising stucco, water, and the starch into a paper envelope (e.g., see Tagge at [0047-71] – analogous to the claimed method comprising a step (a) of mixing a slurry. 
Tagge at [0048] discloses,  “The combination was blended for 10 seconds… The resulting slurry was poured into a paper envelope within a… horizontal mold…”) – analogous to the claimed method comprising a step (b) of “disposing the slurry between a first cover sheet and a second cover sheet to form a wet assembly”; one of ordinary skill in the art would expect the resulting structure to comprise a core formed from the slurry between paper cover sheets.
Tagge at [0048] discloses, “The sample fully set within ten minutes and was removed from the mold and placed in a 250 C convection oven. The sample was dried to 75% of its original weight and then placed in a 50 C convection oven until completely dry.” – analogous to the claimed method comprising a step (d) of drying the board.
Furthermore, Tagge discloses that the substituted starch is insoluble in cold water (see Tagge at [0022]), indicating that the starch is uncooked (e.g. see paragraph [0023] on page 6 of the instant specification).  The starch is preferably a potato or corn starch (Tagge at [0021]).  Tagge discloses that the addition of the starch allows for a reduced weight of the composite without sacrificing strength (Tagge at [0007]), and that the starches may be acid-thinned, i.e. acid modified, to obtain the proper viscosity (Tagge at [0021]).  The data presented in Tagge illustrates that starch viscosity is a results effective variable affecting the strength of the composite with peak performance coming at an intermediate viscosity (e.g., see Tagge at [0025-29]).
	
	Tagge is silent to 1) a method of preparing gypsum board, wherein the mixed slurry of step (a) the at least one uncooked starch has a peak viscosity of from about 120 Brabender Units (BU) to about 900 BU when the viscosity is measured by putting the starch in a slurry with water at a starch concentration of 15% solids, and using a Viscograph®-E instrument set at 75 rpm and 700 cmg, where the starch is heated from 25 °C to 95 °C at a rate of 3 °C/minute, the slurry held at 95 °C for ten minutes, and the starch is cooled to 50 °C at a rate of -3 °C/minute, the uncooked starch having a bulk density of from about 40 pcf to about 45 pcf; and 2) the method comprising a step (c) of cutting the wet assembly into a board.

Nonetheless, Tagge does teach that the viscosity of their starch is selected based on its effect on board strength with an "intermediate viscosity" shown to provide peak performance (e.g., see Tagge at [0029]).  Likewise, the viscosity range recited in the instant application is also chosen to enhance the strength of the resulting product and is also described as being "mid-range" (e.g. see [0006-7] on page 2 of the instant specification).  
Tagge discloses an example slurry at a starch concentration of 15% solids (Table 3, second sample) to achieved a cooked viscosity for the slurry mix of 1000 cPs at 95°F (see Tagge at [0026-27]); cP = BU x2.1, as evidenced by [0147] of Sang, which teaches that the Brabender units are measured using a sample cup size of 16 fl. oz (≈500 cc), with a 700 cmg cartridge at an RPM of 75. Therefore, Tagge example having 1000 cP/2.1 = 476.19 BU at 95°F, overlapping with the claimed range of 120 BU to 900 BU). Overlapping ranges are prima facie evidence of obviousness. 
It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Tagge’s method of preparing gypsum board by selecting the portion of Tagge's starch concentration of solids and the temperature range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). See MPEP § 2144.05 (I).
One of ordinary skill would have been motivated to pursue the modification to the starch concentration of solids in Tagge’s method, since Tagge teaches a sample slurry composition having a starch concentration of 15% solids for 1,000cPs (476.19 BU, overlapping with the claimed range of 120BU to 900BU) at 95°F, showing the highest improvement among the samples, for a 2% nail pull improvement of 29% (see Tagge Table 3, [0026-27]).
 Alternatively, it would have required no more than routine experimentation and ordinary ability to optimize the viscosity of the uncooked starch of Tagge for improving the strength of the resulting board since Tagge teach that viscosity is a results effective variable affecting the strength of the resulting board and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).

As to the uncooked starch having a bulk density of from about 40 pcf to about 45 pcf; Tagge discloses that the substituted starch is insoluble in cold water (see Tagge at [0022]), indicating that the starch is uncooked (e.g. see paragraph [0023] on page 6 of the instant specification).  The starch is preferably a potato or corn starch (Tagge at [0021]).  

    PNG
    media_image1.png
    276
    596
    media_image1.png
    Greyscale
	As evidenced by NPL1 (p. 54), potato starch has a bulk density of 40 pcf, overlapping with the claimed range of from 40 to 45 pcf – see the copy of a portion of NPL1 below:
Therefore, since Tagge’s method employs an uncooked starch having intermediate viscosity with a starch concentration of 15% solids and a peak viscosity of 476.19 BU at 95°F (see discussion above, Tagge’s Table 3 and Tagge at [0026-27]), it would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, that Tagge’s uncooked starch is expected to inherently meet the claimed physical properties (in this case, bulk density) implicitly would have been achieved by Tagge’s uncooked starch as claimed and rendered obvious, since uncooked starches of mid-range viscosity are heavier and exhibit a higher bulk density than pregelatinized starches (e.g. see the instant application [0007-8] of the instant specification).

As to the limitation 2), the method comprising a step (c) of cutting the wet assembly into a board.
In the same field of endeavor of composite gypsum board and methods of making the same, Li discloses a method of making composite gypsum board comprising: preparing by mixing  a concentrated layer slurry comprising water, an enhancing additive and can also include a base material to impart, e.g., a primary source amass and density, such as a cementitious material, e.g., stucco. The concentrated layer slurry is applied in a bonding relation to a first cover sheet to form a concentrated layer having a first face and a second face. [0012]. The wet assembly is conveyed to a forming station where the product is sized to a desired thickness via forming plate, and to one or more knife sections where it is cut to a desired length (analogous to the claimed step (c) of cutting the wet assembly into a board) (Li at [0139]). Then, the board precursor is dried to form the board. See Li at [0012]. Li discloses that boards prepared by his method requires significantly less time in a drying process because of the low water demand characteristic of the board arrangement and composition, proving to be advantageous because it reduce energy costs. Li at [0139].
Li discloses examples of suitable enhancing additives help provide strength, such as starch, polyvinyl alcohol, boric acid, gypsum-cement, nano-cellulose, micro-cellulose, or any combination thereof. Thus, an enhancing additive may comprise one or more of starch, polyvinyl alcohol, boric acid, gypsum-cement, nano-cellulose, and/or micro-cellulose. [0100]
Furthermore, Li at [0101] discloses, “In some embodiments, the enhancing additive comprises an ingredient, such as starch, that is effective to increase the dry strength of the composite gypsum board relative to the strength of the composite board without the ingredient such as starch (e.g., via increased compressive strength, nail pull resistance, flexural strength, core hardness, or other strength parameter). Li discloses that as to the starch, any suitable strength enhancing starch can be used, including – inter alia – uncooked starches, acid-modifying migrating starches. 
	It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Tagge’s method of preparing gypsum board with a step (c) of cutting the wet assembly into a board, as taught by Li.
	One of ordinary skill in the art would have been motivated to modify Tagge with the cutting step of Li, since Li teaches that when the wet assembly is conveyed to a forming station, the product can be sized to a desired thickness via forming plate, and to one or more knife sections where it can be cut to a desired length. Li at [0139].
Regarding claim 20. Tagge/Li discloses the method of claim 19, wherein 
the uncooked starch can be and acid acid-modified starch (Tagge at [0004 and 0012], and Tagge at [0021] “the starches may be acid-thinned, i.e. acid modified, to obtain the proper viscosity”), and at [0035] Li discloses the dried board has a density of from 18 pcf to about 43 pcf, overlapping with the claimed range of from about 16 pcf to about 35 pcf (e.g., see Li at [0011], [0014]).

Tagge/Li is silent to the uncooked starch having a cold water viscosity of less than about 50 centipoise, as measured according to the Brookfield viscometer method. 
However, Tagge/Li’s gypsum board composition and structure comprises an uncooked starch, similar to the applicant’s gypsum board composition/structure and thus, one of ordinary skill in the art would have reasonable expectations that Tagge/Li acid-modified uncooked starch will show similar physical and chemical characteristics, such as, a cold water viscosity of less than 50 cP. Furthermore, Tagge at [0021] discloses that “Starches of high DP are preferably acid-thinned prior to substitution in order to obtain the proper viscosity characteristics.” Therefore, the claimed physical properties implicitly would have been achieved by the composite structure as claimed and rendered obvious (MPEP 2112.01(I,II)).
Alternatively, it would have required no more than routine experimentation and ordinary ability to optimize the cold water viscosity of the uncooked starch of Tagge/Li for improving the strength of the resulting board since Tagge teach that viscosity is a results effective variable affecting the strength of the resulting board and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SHUBERT et al. (US 20180065336 A1); [0071] Properties of uncooked starches include having low viscosity in cold water (i.e., at a temperature of 77° F. (25° C.)), while properties of pregelatinized starches include having instant high viscosity in cold water. Uncooked starches tend to have a viscosity of about 10 centipoise or less in cold water (e.g., from about 1 centipoise to about 10 centipoise, such as from about 3 centipoise to about 7 centipoise), as measured according to a modified rapid viscosity analyzer method.
Stav et al. (US 2015/0175482 A1); (cited on IDS) [0010]: In one embodiment, the gypsum board is formed from a gypsum slurry having a composition comprising stucco and an acid modified starch having a peak viscosity of between about 200 BU to about 2000 BU. [0018]: The unmodified control starch was found to have a peak viscosity of about 544 cP. Increased acid modification resulted in decreased viscosity--with low thinning starch having a peak viscosity of about 403 cP, medium thinning about 297 cP, and high thinning about 141 cP. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.T./Examiner, Art Unit 1744                                                                                                                                                                                                        

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712